Exhibit 10.1

EXECUTION VERSION

WAIVER

This WAIVER (this “Waiver”) is made and entered into as of January 18, 2017, by
and between Tang Capital Partners, LP, a Delaware limited partnership (“TCP”),
and Heron Therapeutics, Inc., a Delaware corporation formerly known as A.P.
Pharma, Inc. (“Heron”), with respect to the Securities Purchase Agreement, dated
April 24, 2011 (the “SPA”), by and among Heron, TCP, Baker Bros. Investments II,
L.P., a Delaware limited partnership (“BBI”), Baker Brothers Life Sciences,
L.P., a Delaware limited partnership (“BBLS”), and 14159, L.P., a Delaware
limited partnership (together with TCP, BBI and BBLS, the “Purchasers”).

WHEREAS, pursuant to the SPA, the Purchasers acquired from Heron certain Senior
Convertible Notes due 2021 (the “Notes”), convertible into Heron’s common stock,
$0.01 par value per share (the “Common Stock”), subject to certain terms and
conditions pursuant to Section 3 of the Notes (the “Conversion Right”);

WHEREAS, pursuant to Section 6.11 of the SPA, Heron is obligated to have
authorized and reserved, for the purpose of issuance upon conversion of the
Notes, no less than the number of shares of Common Stock issuable upon the
conversion of the aggregate principal amount and the accrued and unpaid PIK
Interest (as such term is defined in the SPA), potentially issuable under the
Notes through the Maturity Date (as such term is defined in the Notes) (such
requirement, the “Reservation Requirement”);

WHEREAS, pursuant to Section 15.1 of the SPA, the holders of the Notes
representing at least a majority of the aggregate principal amount of the Notes
then outstanding may waive any provisions under the SPA with the approval of
Heron, and TCP holds Notes representing at least a majority of the aggregate
principal amount of the Notes now outstanding; and

WHEREAS, TCP desires to waive the Reservation Requirement and its Conversion
Right with respect to the Notes held by TCP (the “TCP Notes”) as set forth
below, subject to the terms and conditions of this Waiver.

NOW, THEREFORE, in consideration of the foregoing premises and certain other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Waiver. TCP hereby irrevocably waives the Reservation Requirement and
Conversion Right, with respect to the TCP Notes only, until the earliest to
occur of: (i) the date that Heron is required to issue a Change of Control
Notice (as such term is defined in the Notes); (ii) the date that Heron’s
stockholders approve an increase of the number of authorized shares of Common
Stock under Heron’s Certificate of Incorporation; and (iii) July 18, 2017. The
date on which TCP’s waiver terminates pursuant to the foregoing provision is
referred to herein as the “Termination Date.” For the avoidance of doubt, the
foregoing Waiver does not affect the Reservation Requirement or Conversion Right
for any Purchaser other than TCP.



--------------------------------------------------------------------------------

2. Repayment Obligation. If at any time following the Termination Date: (i) TCP
seeks to exercise its Conversion Right, in full or in part, with respect to the
TCP Notes; and (ii) Heron does not have authorized and reserved at least the
number of shares of Common Stock issuable upon the exercise of TCP’s Conversion
Right with respect to the portion of the TCP Notes that TCP desires to convert,
Heron shall be obligated to make a cash payment to TCP equal to the value of the
shares of Common Stock that Heron is unable to issue to TCP upon the exercise of
its Conversation Right. For the purposes of this Waiver, the value of such
shares of Common Stock shall be deemed to equal the closing price of the Common
Stock on the Nasdaq Capital Market on the Trading Day (as defined in the Notes)
immediately preceding to the date that TCP submits the Conversion Notice to
Heron.

3. Governing Law. THIS WAIVER SHALL BE GOVERNED BY INTERNAL LAWS OF THE STATE OF
CALIFORNIA, REGARDLESS OF CHOICE OF LAWS PROVISIONS OF SUCH STATE OR ANY OTHER
JURISDICTION.

4. Counterparts. This Waiver may be executed by facsimile signature and in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

Signature page follows.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Waiver as of
the date first above written.

 

TANG CAPITAL PARTNERS, LP By:  

/s/ Kevin Tang

Name:   Kevin Tang Title:   Manager of Tang Capital Management, LLC, General
Partner

 

HERON THERAPEUTICS, INC. By:  

/s/ David L. Szekeres

Name:   David L. Szekeres Title:   Senior Vice President, General Counsel,
Business Development & Corporate Secretary

Signature Page to Waiver

(Convertible Note)